Exhibit 10.15




AMENDMENT TO EXECUTIVE SEVERANCE
AND CHANGE IN CONTROL LETTER AGREEMENT


Dear David:


This Amendment to Executive Severance and Change in Control Letter Agreement
(the “Amendment”) to is made and entered into effective as of December 31, 2018
(the “Amendment Effective Date”) by and between ChannelAdvisor Corporation
(“ChannelAdvisor”) and David Spitz (“You”). This Agreement amends the Amended
and Restated Executive Severance and Change in Control Letter Agreement between
You and ChannelAdvisor dated December 17, 2014 (the “Agreement”) effective as of
the Amendment Effective Date. Except as expressly provided in this Amendment,
the Agreement, as amended by this Amendment, remains in full force and effect.
All capitalized terms not defined in this Amendment have the meaning stated in
the Agreement.


Section 3 of the Agreement is hereby amended and restated to read as follows:


“3.    Change in Control with No Termination
If there is a Change in Control and Your employment has not been terminated for
any reason as of the first anniversary of the Change in Control, then You shall
receive full acceleration of vesting of all Your Awards that were granted before
the Amendment Effective Date and are unvested as of the first anniversary of the
Change in Control, with the additional vesting being credited on the first
anniversary of the Change in Control.”


Sincerely,
CHANNELADVISOR CORPORATION
/s/ Timothy J. Buckley    
Timothy J. Buckley
Chairman, Compensation Committee


Accepted and agreed to by:


/s/ David Spitz    
David Spitz



